Name: 89/375/EEC: Commission Decision of 30 May 1989 on applications for reimbursement and advance payment of expenditure by Spain under Council Regulation (EEC) No 1118/88 (only the Spanish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: regions of EU Member States;  agricultural policy
 Date Published: 1989-06-22

 Avis juridique important|31989D037589/375/EEC: Commission Decision of 30 May 1989 on applications for reimbursement and advance payment of expenditure by Spain under Council Regulation (EEC) No 1118/88 (only the Spanish text is authentic) Official Journal L 175 , 22/06/1989 P. 0001 - 0019COMMISSION DECISION of 30 May 1989 on applications for reimbursement and advance payment of expenditure by Spain under Council Regulation (EEC) No 1118/88 (Only the Spanish text is authentic) (89/375/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1118/88 of 25 April 1988 on a specific common measure to encourage the development of agriculture in certain regions of Spain (1), and in particular Article 9 (4) thereof, Whereas applications for reimbursement and applications for the payment of advances to be submitted by Spain to the European Agricultural Guidance and Guarantee Fund (EAGGF), Guidance Section, must include certain data in order to enable the compliance of expenditure with the provisions of Regulation (EEC) No 1118/88 and of the corresponding Spanish programmes, as approved by the Commission in accordance with Article 4 (3) of the said Regulation, to be examined; Whereas, to enable effective controls to be carried out, Spain must keep all the supporting documents on the basis of which the expenditure was calculated available to the Commission for a period of three years after the payment of the last reimbursement; Whereas, to enable the advance payments to be made as provided for in Article 9 (3) of Regulation (EEC) No 1118/88, detailed rules and procedures must be laid down with regard thereto; Whereas the measures provided for in this Decision are in accordance with the opinion of the European Agricultural Guidance and Guarantee Fund Committee, HAS ADOPTED THIS DECISION: Article 1 1. Applications for reimbursement as provided for in Article 9 (1) of Regulation (EEC) No 1118/88 must be made in accordance with the tables in Annexes 1 to 1.8 to this Decision. 2. Spain shall forward to the Commission, with the first application for reimbursement, the national provisions on application and the administrative instructions, together with the forms and any other documents relating to the administrative implementation of the measure. Article 2 Spain shall keep available to the Commission, for a period of three years after the payment of the last reimbursement, all supporting documents or certified copies thereof which it has in its possession, on the basis of which it was decided to incur the expenditure provided for in Regulation (EEC) No 1118/88, together with the complete files on the beneficiaries and the documents and tables on the basis of which the applications for reimbursement and advance payments were compiled. Article 3 Application for the advance payments provided for in Article 9 (3) of Regulation (EEC) No 1118/88 must be made in accordance with the tables in Annexes 2 to 2.7 hereto. Article 4 1. Advance payments from the Guidance Section of the European Agricultural Guidance and Guarantee Fund may be equivalent to a maximum of 80 % of the amount of the Community contribution towards the financing of the expenditure planned for the year, in question. 2. Advance payments which are not expended during the year in respect of which they were made shall be deducted from the advance payment to be made in respect of the following year. 3. Advance payments in respect of the following year may not be paid before the documents referred to below have been forwarded to the Commission: - either a report drawn up in accordance with the table set out in Annex 3, on operations during the previous year in respect of which advance payments were made, - or the final application for reimbursement compiled in accordance with Article 1 (1). Article 5 This Decision is addressed to the Kingdom of Spain. Done at Brussels, 30 May 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 107, 28. 4. 1988, p. 3. ANNEX I APPLICATION FOR REIMBURSEMENT OF EXPENDITURE IN 19 . . UNDER REGULATION (EEC) No 1118/88 ON A SPECIFIC COMMON MEASURE TO ENCOURAGE THE DEVELOPMENT OF AGRICULTURE IN CERTAIN REGIONS OF SPAIN SUMMARY TABLE (1) (2) (3) (4) (5) Type of measure Eligible expenditure by Spain Reimbursement requested from EAGGF Advance already paid by EAGGF Balance to be paid Improvement of rural infrastructure Article 2 (1) (total from Annexes 1.1.1 to 1.1.3) Collective irrigation works Article 2 (2) (total from Annexes 1.2.1 and 1.2.2) Land consolidation Article 2 (3) (total from Annexes 1.3.1 and 1.3.2) Prevention of soil erosion Article 2 (4) (total from Annex 1.4) Farmland improvement Article 2 (5) (total from Annex 1.5) Forestry Article 2 (6) (total from Annexes 1.6.1 to 1.6.3) Improvement of farmhousing Article 2 (7) (total from Annex 1.7) TOTAL Sum recovered (total from Annex 1.8) NET TOTAL Note: In Annexes 1.1 to 1.8 the figures for the autonomous communities listed in the Annex to Council Regulation (EEC) No 2052/88 of 24 June 1988 (OJ No L 185, 15. 7. 1988, p. 9) are to be grouped together. Declaration to be submitted with applications for reimbursement of expenditure under Regulation (EEC) No 1118/88 It is hereby confirmed that: For all measures - the work in respect of which a reimbursement is applied for has been performed in accordance with the programmes approved by the Commission under Article 4 of Regulation (EEC) No 1118/88, - no expenditure on work qualifying for Community aid under other common measures has been included, - expenditure declared as eligible has been on work begun after commencement of the programme on 1 May 1988, - Spain has the means for scrutinizing effectively the particulars used as a basis for calculating the aid eligible for assistance from the EAGGF, - the recipients have been suitably informed of the percentage of the Community contribution. For improvement of rural infrastructure - the expenditure on the supply of electricity and drinking water declared eligible relates to farms or to villages or parts of villages the inhabitants of which are dependent primarily on agriculture or forestry. For collective irrigation works - the newly installed collective irrigation networks, related drainage work included, are needed to channel production towards products that for the purposes of Article 1a (1) (a) of Council Regulation (EEC) No 797/85 ( ¹), as last amended by Regulation (EEC) No 591/89 ( ²), are non-surplus products; the expenditure declared eligible was on collective irrigation and drainage projects covered by programmes approved by the Commission, - the expenditure declared eligible does not exceed ECU 5 000 per hectare irrigated and the total irrigated area involved does not exceed 70 000 hectares. For land consolidation - the expenditure declared eligible does not exceed ECU 600 per hectare, related work included, and the total area involved does not exceed 245 000 hectares; the general increase in parcel size is at least threefold. For farmland improvement - the improvement of individually managed farmland under an overall scheme has not involved a total area of more than 125 000 hectares and the recipient's contribution to the cost has been at least 20 %. For forestry - the expenditure declared eligible does not exceed ECU 2 300 per hectare in the case of afforestation and ECU 2 000 per hectare in the case of improvement of deteriorated woodland. For improvement of farm housing - the investment aid exceeds neither ECU 20 000 per holding nor the limit set in the second subparagraph of Article 4 (2) of Regulation (EEC) No 797/85. . . (Date, stamp and signature of competent authority) ( ¹) OJ No L 93, 30. 3. 1985, p. 1. ( ²) OJ No L 65, 9. 3. 1989, p. 1. ANNEX 1.1. IMPROVEMENT OF THE RURAL INFRASTRUCTURE 1.1.1. Application for reimbursement of expenditure in 19 . . under the first indent of Article 2 (1), of Regulation (EEC) No 1118/88 SUPPLY OF ELECTRICITY Supply of electricity to farms, villages and parts of villages (1) (2) (3) (4) (5) (6) Autonomous community Villages connected Number Average percentage of population dependent on agriculture Number of farms connected Total cost of work carried out Eligible expenditure by Spain Reimbursement requested from EAGGF TOTAL 1.1.2. Application for reimbursement of expenditure in 19 . . under the first indent of Article 2 (1), of Regulation (EEC) No 1118/88 SUPPLY OF DRINKING WATER Supply of drinking water to farms, villages and parts of villages (1) (2) (3) (4) (5) (6) Autonomous community Villages connected Number Average percentage of population dependent on agriculture Number of farms connected Total cost of work carried out Eligible expenditure by Spain Reimbursement requested from EAGGF TOTAL 1.1.3. Application for reimbursement of expenditure in 19 . . under the second indent of Article 2 (1), og Regulation (EEC) No 1118/88 FARM ROADS AND LOCAL ROADS Contruction and improvement of farm roads used for agriculture and/or forestry (1) (2) (3) (4) (5) (6) Autonomous community Farm roads (km) Local roads (km) Total cost of work carried out Eligible expenditure by Spain Reimbursement requested from EAGGF TOTAL ANNEX 1.2. COLLECTIVE IRRIGATION WORKS 1.2.1. Application for reimbursement of expenditure in 19 . . under the first indent of Article 2 (2) of Regulation (EEC) No 1118/88 Renewal and improvement of collective irrigation networks and related drainage work (1) (2) (3) (4) (5) (6) (7) Autonomous community Number of projects Number of farms involved Irrigated area (ha) Total cost of work carried out Eligible expenditure by Spain Reimbursement requested from EAGGF TOTAL 1.2.2. Application for reimbursement of expenditure in 19 . . under the second indent of Article 2 (2) of Regulation (EEC) No 1118/88 Installation of new collective irrigation networks and related drainage work (1) (2) (3) (4) (5) (6) (7) Autonomous community Number of projects Number of farms involved Irrigated area (ha) Total cost of work carried out Eligible expenditure by Spain Reimbursement requested from EAGGF TOTAL ANNEX 1.3. LAND CONSOLIDATION1.3.1. Application for reimbursement of expenditure in 19 . . under the first indent of Article 2 (3) of Regulation (EEC) No 1118/88 CONSOLIDATION OF AGRICULTURAL LAND Permanent improvement of parcel size (1) (2) (3) (4) (5) (6) (7) (8) Autonomous community Number of projects Number of farms involved Number of parcels before after Number of hectares involved Total cost of work Eligible expenditure by Spain Reimbursement requested from EAGGF TOTAL 1.3.2. Application for reimbursement of expenditure in 19 . . under the second indent of Article 2 (3) of Regulation (EEC) No 1118/88 CONSOLIDATION OF AGRICULTURAL LAND Related work (1) (2) (3) (4) (5) (6) (7) Autonomous community Number of projects Number of hectares involved Type of operation and number of work units completed ( ¹) Total cost of work Eligible expenditure by Spain Reimbursement requested from EAGGF TOTAL ( ¹) Specify ANNEX 1.4. PREVENTION OF SOIL EROSION Application for reimbursement of expenditure in 19 . . under Article 2 (4) of Regulation (EEC) No 1118/88 (1) (2) (3) (4) (5) (6) Type of measure Work unit completed (ha/km/m ³/number) Agricultural area protected (ha) Total cost of work Eligible expenditure by Spain Reimbursement requested from EAGGF (a) Construction of small dams: (b) Construction of dykes (c) Construction of retaining walls (d) Construction of breakwaters (e) Construction of windbreaks (f) Improvement of streams (g) Improvement of gullies (h) Construction or repair of banks (i) Planting to improve soil's retention capacity TOTAL ANNEX 1.5. IMPROVEMENT OF FARMLAND Application for reimbursement of expenditure in 19 . . under Article 2 (5) of Regulation (EEC) No 1118/88 Drainage and other ground improvement on individually managed farmland (1) (2) (3) (4) (5) (6) (7) (8) (9) (10) Autonomous authority Number of farms involved Total number of hectares improved Type of improvement, area and total cost Drainage Stone clearance Levelling Sowing and basal dressing ha total cost ha total cost ha total cost ha total cost Total cost of work carried out Eligible expenditure by Spain Reimbursement requested from EAGGF TOTAL ANNEX 1.6. FORESTRY 1.6.1. Application for reimbursement of expenditure in 19 . . under the first indent of Article 2 (6) of Regulation (EEC) No 1118/88 Afforestation ( ¹) (1) (2) (3) (4) (5) (6) Autonomous community Number of recipients Area planted (ha) Total cost of work carried out Eligible expenditure by Spain Reimbursement requested from EAGGF TOTAL ( ¹) Including the first three years' maintenance of the young trees. 1.6.2. Application for reimbursement of expenditure in 19 . . under the second indent of Article 2 (6) of Regulation (EEC) No 1118/88 Improvement of deteriorated woodland (1) (2) (3) (4) (5) (6) Autonomous community Number of recipients Total number of hectares improved Total cost of work carried out Eligible expenditure by Spain Reimbursement requested from EAGGF TOTAL 1.6.3. Application for reimbursement of expenditure in 19 . . under the third indent of Article 2 (6) of Regulation (EEC) No 1118/88 Supporting measures ( ¹) (1) (2) (3) (4) (5) (6) (7) Autonomous community Number of recipients Total number of hectares of forest involved Type of operation Fire protection (ha) Other measures ( ²) (ha) Total cost of work carried out Eligible expenditure by Spain Reimbursement requested from EAGGF TOTAL ( ¹) Not including operations aided under Council Regulation (EEC) No 3529/86 of 17 November 1986 on the protection of the Community's forests against fire (OJ No L 326, 21. 11. 1986, p. 5). ( ²) Specify. ANNEX 1.7. IMPROVEMENT OF FARM HOUSING Application for reimbursement of expenditure in 19 . . under Article 2 (7) of Regulation (EEC) No 1118/88 (1) (2) (3) (4) (5) (6) Autonomous community Number of recipients Total number Of whom young farmers newly installed for the first time Total cost of work carried out Eligible expenditure by Spain Reimbursement requested from EAGGF TOTAL ANNEX 1.8. SUMS RECOVERED Recovery in 19 . . of aid paid under Regulation (EEC) No 1118/88 (1) (2) (3) (4) (5) (6) Autonomous community Recipient'scode numberEligible aid recovered Amount to be deducted from EAGGF contribution Type of aid and reason for recovery Code number of communication under Regulation (EEC) No 283/72 (if applicable) ( ¹) ( ¹) The fact of submitting this table does not obviate the need to forward the documents provided for in Articles 3 and 5 of Council Regulation (EEC) No 283/72 of 7 February 1972 concerning irregularities and the recovery of sums wrongly paid in connection with the financing of the common agricultural policy and the organization of an information system in this field (OJ No L 36, 10. 2. 1972, p. 1). Consequently, if the recovery relates to a case of irregularity notified in accordance with the abovementioned Regulation, the number under which the case was notified should be mentioned. . . (Date, stamp and signature of competent authority) ANNEX 2 APPLICATION FOR ADVANCE PAYMENTS FOR 19 . . UNDER REGULATION (EEC) No 1118/88 ON A SPECIFIC COMMON MEASURE TO ENCOURAGE THE DEVELOPMENT OF AGRICULTURE IN CERTAIN REGIONS OF SPAIN SUMMARY TABLE (1) (2) (3) (4) (5) Type of measure Estimated total cost for year Estimated eligible expenditure by Spain Estimated reimbursement to be requested from EAGGF Advance requested Improvement of rural infrastructure Article 2 (1) (total from Annex 2.1) Collective irrigation Article 2 (2) (total from Annex 2.2) Land consolidation Article 2 (3) (total from Annex 2.3) Prevention of soil erosion Article 2 (4) (total from Annex 2.4) Farmland improvement Article 2 (5) (total from Annex 2.5) Forestry Article 2 (6) (total from Annex 2.6) Improvement of farm housing Article 2 (7) (total from Annex 2.7) TOTAL Declaration to be submitted with applications for advance payments under Regulation (EEC) No 1118/88 It is hereby confirmed that: - the advance payment is applied for in respect of measures forming part of programmes approved by the Commission pursuant to Article 4 of Regulation (EEC) No 1118/88, - expenditure towards which there is a financial contribution from the Community under other measures is excluded from this application, - the appropriations needed to cover the national financial contribution are available and will be paid during the year in respect of which the advance payments are applied for, - the advance payments will be made available to the bodies and farmers bearing the burden of the work during the year in respect of which the advance payments are applied for, - the costs set out in this application related to expenditure to be effected during the year in respect of which the advance payments are applied for, - the recipients will be informed, when the advance is paid, of the percentage of the appropriations stemming from the Community (a note on the procedure provided for in this respect is appended to this application), - in cases where public contracts are entered into, the Community rules on the opening-up of public works and supply contracts set out in Council Directives 71/305/EEC ( ¹), as last amended by Directive 78/669/EEC ( ²), and 77/62/EEC ( ³), as last amended by Directive 88/229/EEC (%), have been complied with. .. (Date, stamp and signature of competent authority) ( ¹) OJ No L 185, 16. 8. 1971, p. 5. ( ²) OJ No L 225, 16. 8. 1978, p. 41. ( ³) OJ No L 13, 15. 1. 1977, p. 1. (%) OJ No L 127, 20. 5. 1988, p. 1. ANNEX 2.1. IMPROVEMENT OF RURAL INFRASTRUCTURE Application for advance payments for 19 . . under Regulation (EEC) No 1118/88 (1) (2) (3) (4) (5) Type of measure Type and number of works units to be completed during year (number of farms, km, ha, etc.) Estimated total cost Estimated eligible expenditure by Spain Estimated reimbursement to be requested from EAGGF Supply of electricity .................... farms connected Supply of drinking water .................... farms connected Construction and improvement of farm roads .................... kilometres built .................... kilometres improved Construction and improvement of local roads .................... kilometres built .................... kilometres improved TOTAL Advance requested ANNEX 2.2. COLLECTIVE IRRIGATION WORKS Application for advance payments for 19 . . under Regulation (EEC) No 1118/88 (1) (2) (3) (4) (5) Type of measure Type and number of work units to be completed during year (number of farms, km, ha, etc.) Estimated total cost Estimated eligible expenditure by Spain Estimated reimbursement to be requested from EAGGF Renewal and improvement of collective irrigation networks .................... hectares irrigated Installation of collective irrigation networks .................... hectares irrigated TOTAL Advance requested ANNEX 2.3. LAND CONSOLIDATION Application for advance payments for 19 . . under Regulation (EEC) No 1118/88 (1) (2) (3) (4) (5) Type of measure Type and number of work units to be completed during year (number of farms, km, ha, etc.) Estimated total cost Estimated eligible expenditure by Spain Estimated reimbursement to be requested from EAGGF Permanent parcel size improvement .................... hectares involved Related work ( ¹) .................... hectares involved TOTAL Advance requested ( ¹) Specify. ANNEX 2.4. PREVENTION OF SOIL EROSION Application for advance payments for 19 . . under Regulation (EEC) No 1118/88 (1) (2) (3) (4) (5) Type of measure Type and number of work units to be completed during year (number of farms, km, ha, etc.) Estimated total cost Estimated eligible expenditure by Spain Estimated reimbursement to be requested from EAGGF (a) Construction of small dams (b) Construction of dykes (c) Construction of retaining walls (d) Construction of breakwaters (e) Construction of windbreaks (f) Improvement of streams (g) Improvement of gullies (h) Construction or repair of banks (i) Planting to improve soil's retention capacity TOTAL Advance requested ANNEX 2.5. IMPROVEMENT OF FARMLAND Application for advance payments for 19 . . under Regulation (EEC) No 1118/88 (1) (2) (3) (4) (5) Type of measure Type and number of work units to be completed during year (number of farms, km, ha, etc.) Estimated total cost Estimated eligible expenditure by Spain Estimated reimbursement to be requested from EAGGF Drainage ......................... hectares Stone clearance ......................... hectares Levelling ......................... hectares Sowing and basal dressing of pasture ......................... hectares TOTAL Advance requested ANNEX 2.6. FORESTRY Application for advance payments for 19 . . under Regulation (EEC) No 1118/88 (1) (2) (3) (4) (5) Type of measure Type and number of work units to be completed during year (number of farms, km, ha, etc.) Estimated total cost Estimated eligible expenditure by Spain Estimated reimbursement to be requested from EAGGF Afforestation .................... hectares planted Improvement of deteriorated woodland ( ¹) Supporting measures ( ¹) TOTAL Advance requested ( ¹) Specify. ANNEX 2.7. IMPROVEMENT OF FARM HOUSING Application for advance payments for 19 . . under Regulation (EEC) No 1118/88 (1) (2) (3) (4) (5) Estimated number of farms, recipients Estimated total investement Estimated eligible aid to be paid by Spain Estimated reimbursement to be requested from EAGGF Advance requested ANNEX 3 REPORT ON THE USE OF ADVANCE PAYMENTS FOR 19 . . UNDER REGULATION (EEC) NO 1118/88 ON A SPECIFIC COMMON MEASURE TO ENCOURAGE THE DEVELOPMENT OF AGRICULTURE IN CERTAIN REGIONS OF SPAIN (1)(2) (3) (4) (5) (6) (7) Type of measure Estimated total cost Total cost of work carried out % Estimated eligible expenditure Actual eligible expenditure % Advance payments to Spain by EAGGF Advance payments used % Improvement of rural infrastructure Article 2 (1) Collective irrigation works Article 2 (2) Land consolidation Article 2 (3) Prevention of soil erosion Article 2 (4) Farmland improvement Article 2 (5) Forestry Article 2 (6) Improvement of farm housing Article 2 (7) TOTAL . . (Date, stamp and signature of competent authority)